Citation Nr: 1000382	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
from January 1967 to December 1968, to include a tour of duty 
in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted 
service connection for depression and assigned a 30 percent 
evaluation effective July 11, 2005.

The Veteran testified at a November 2009 personal hearing 
held before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is associated with the claims 
file.


FINDING OF FACT

Depression is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
depression, tearfulness, angry outbursts without violence, 
impaired judgment and insight, difficulty in establishing and 
maintaining relationships, and disturbances of mood and 
motivation.


CONCLUSION OF LAW

The criteria for an increased, initial evaluation of 50 
percent, but no higher, for depression have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for depression.  Once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion 
of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained VA inpatient and outpatient treatment records 
from July 2005 to November 2005, and has afforded the Veteran 
two VA examinations.  The Veteran offered testimony at a 
November 2009 hearing.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

II.  Evaluation of Depression

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Depression is evaluated under Diagnostic Code 9434, which 
refers to the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.

The formula provides that occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), 
warrants a 30 percent rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, is assigned a 50 percent rating. 

A 70 percent evaluation is given for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, merits 
a 100 percent rating.  38 C.F.R. § 4.130. 

VA treatment records reflect that the Veteran was 
hospitalized in July 2005 for an acute depressive episode.  
He was contemplating suicide at the time, and was distraught 
and tearful.  The depression was related to his recent 
divorce, financial problems, and prostate cancer residuals.  
He was, however, oriented, fairly well groomed, and 
cooperative on interview.  Speech was normal in volume and 
tone.  The Veteran was agitated, marked by wringing his 
hands.  There were no hallucinations or delusions, but the 
Veteran endorsed suicidal ideation without plan.    Over the 
course of the hospitalization, the Veteran became less 
tearful and depressed, though he still became anxious at 
times.  The Veteran was discharged at the end of July 2005.  
Major depressive disorder was diagnosed, and a Global 
Assessment of Functioning (GAF) score of 40 was assigned.

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 31-40 represents "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  A score of 
41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

In September 2005, on follow-up after his discharge from 
inpatient treatment, the Veteran reported he was doing much 
better.  He was cheerful and in good spirits, with fair 
grooming.  Speech was spontaneous and non-pressured.  He 
denied suicidal ideation or plans.  The doctor noted that the 
Veteran was responding excellently to his medication.  He was 
sober and working on his drug use.  The Veteran seemed more 
flexible and able to cope with his emotional problems.  A GAF 
of 50 was assigned.

A VA mental disorders examination was performed in December 
2005.  The examiner was able to review the claims file.  The 
Veteran reported that following his radical prostatectomy, he 
had become more angry and irritable; he was embarrassed by 
his incontinence and sexual dysfunction, and this placed 
strain on his marriage.  He was divorced in 2005.  He had 
been placed on antidepressants when hospitalized.  His sleep 
had improved, but he continued to be irritable and angry.  He 
became angry when discussing his prostatectomy with the 
examiner.  No violent episodes were reported.  He thought of 
suicide often, and was tearful several times a week.  He 
socialized less and less, and had trouble maintaining 
relationships, especially with women, though he was dating.  
The Veteran displayed moderate depression, and speech and 
thought processes demonstrated no disorder.  Orientation and 
memory were intact.  A GAF score of 50 was assigned.

A second VA mental disorders examination was conducted in May 
2009.  The examiner noted that in 2006 and 2007, the Veteran 
had been seen by VA doctors for psychiatric evaluation in 
connection with his substance abuse, but had not followed up.  
He also stopped taking his medication.  The Veteran reported 
that currently he is depressed most days, with diminished 
motivation and enjoyment.  He is often fatigued when his mood 
is really low, and he often feels useless.  He seldom leaves 
home, and does not participate in the social events he used 
to enjoy.  He is embarrassed to initiate any romantic 
relationships because of his sexual dysfunction.  He was very 
angry over the loss of functioning.  His "buddies" have 
commented that he is worse since he stopped drinking, and he 
stated that he felt his depressive symptoms were more 
prominent since he stopped self-medicating with alcohol and 
drugs.  On interview, the Veteran was clean and neatly 
groomed.  He was restless, but cooperative.  The Veteran was 
angry and tearful, and his mood was depressed.  Speech and 
thought were unremarkable in content and process.  Judgment 
and insight were impaired.  He stated he had suicidal 
thoughts, but had not taken any actions.  No inappropriate 
behavior was noted.  The Veteran denied any physical violence 
in connection with frequent angry outbursts, though he did 
state that he had been suspended from work due to his anger.  
He had retired due to back pain, however.  A GAF score of 49 
was assigned.  The examiner noted that the Veteran was 
basically untreated for his depression

At the November 2009 hearing, the Veteran argued that he met 
the criteria for a 50 percent evaluation and stated 
assignment of such rating would satisfy his appeal.  

The evidence of record reflects no panic attacks, and the 
Veteran's speech is unremarkable.  His memory appears 
unimpaired, and the Veteran has not demonstrated difficulty 
with understanding complex commands.  His judgment is clearly 
impaired, however, and his mood is severely depressed.  He 
has difficulty maintaining effective work and social 
relationships, though he does have some friends and has even 
dated casually.  The Veteran also has frequent suicidal 
ideation, and has had angry outbursts sufficient to warrant 
his suspension from work.  There is no evidence of physical 
violence.

The disability picture presented most closely approximates 
the criteria for assignment of a 50 percent evaluation.  
Although not all listed symptoms are shown, and despite the 
presence of some symptoms associated with a 70 percent 
evaluation, the Veteran's overall level of functioning 
reflects reduced reliability and productivity, without 
deficiencies in most areas. 

Accordingly, a rating of 50 percent, and no more, is 
warranted.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those symptoms are not present 
in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
psychiatric hospitalization since his original diagnosis, and 
marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

As the Veteran is being awarded the increased rating he 
sought, this decision constitutes a complete grant of the 
benefit.


ORDER

An increased initial evaluation of 50 percent for depression 
is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


